955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sebastian C. SISTI, Plaintiff-Appellant,v.MERRILL LYNCH, PIERCE, FENNER AND SMITH, INCORPORATED,Defendant-Appellee.
No. 91-2544.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 6, 1991.Decided Feb. 21, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert R. Merhige, Jr., Senior District Judge.  (CA-91-102-R)
Sebastian C. Sisti, appellant pro se.
John Charles Thomas, Edward Joseph Fuhr, Hunton & Williams, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Sebastian C. Sisti appeals from the district court's order dismissing his Petition to Vacate Arbitration Award.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Sisti v. Merrill Lynch, No. CA-91-102-R (E.D.Va. Apr. 22, 1991).   However, Merrill Lynch's request for costs and attorneys' fees resulting from this appeal is denied.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.